DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 33 is objected to because of the following informalities: claim 33 depends from claim 13 which has been cancelled. For the purposes of examination, the claim will be considered to depend from claim 22. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 33 sets forth “…wherein the distal end tip….” However, no distal end tip has been set forth previously and so it is unclear what element is being limited in the claim. Claim 22 sets forth “…a navigational probe having a distal tip…” which will be considered as the distal end tip for the purposes of examination.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 22-34 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Okada (US 4,798,591).
Regarding claim 22, Okada discloses (Figures 1-4) a medical device for creating access into the soft tissue of the brain or spine (it’s considered fully capable of being used in the claimed manner), comprising: a sheath (40) defined by an open distal end (Figure 3), an open proximal end (proximal end of sheath engaged with hub 12 in Figure 3), a lumen located between the open distal and proximal ends (for receiving obturator 24); an obturator (10 with body 24) having a distal end portion, a proximal end portion and a body portion therebetween, the obturator insertable within the sheath to an introducing configuration (e.g., Figure 3), whereby the distal end portion extends outside the open distal end of the sheath (Figure 3); wherein the obturator is hollow and further comprises a probe receptacle located at the distal end portion (e.g., Figure 4 depicts an embodiment wherein the distal end comprises a hardened extension for receiving rod 26), the probe receptacle having an inner surface that tapers continuously from a first lateral size to a second lateral size, the first lateral size being greater than the second lateral size (the distal end of 24 which is labeled as element 42, has an extension 41 and the concave distal end of 24 is considered to taper down to the terminal end portion as claimed; the claim does not require the receptacle to be tapered in a conical manner); and a navigation probe (26 is a stiffening rod used for insertion and therefore behaves as a navigational instrument as claimed) having a distal tip; wherein the inner surface is configured and dimensioned to receive the distal tip of the probe 
Regarding claim 23, Okada further discloses a probe retainer (threaded flange 20 on obturator 10) configured to selectively fix the navigation probe (26) with respect to the obturator in the introducing configuration (Figure 2; Col. 2, lines 28-31).
Regarding claim 24, Okada further discloses wherein the probe retainer (threaded flange 20) is operable to fix the navigational probe from movement in the lateral direction (it is threadedly engaged and so all relative movement is prohibited when connected). 
Regarding claim 25, Okada further discloses wherein the probe retainer (threaded flange 20) includes a fastening element (threads on flange 20) configured to selectively connect to the navigational probe.
Regarding claim 26, Okada further discloses wherein the navigational probe (26) is coaxial with the obturator (10) when in the introducing configuration (Figure 2). 
Regarding claim 27, Okada further discloses wherein the inner surface is configured to position the distal tip of the navigational probe (26) with respect to the obturator distal end portion (Figures 2 and 4; Col. 2, lines 63-67).
Regarding claim 28, Okada further discloses wherein the probe receptacle (distal end of obturator) inhibits the distal tip of the navigational probe from extending beyond a distal end of the obturator (10; the distal end of the probe 26 engages the distal end of the obturator and can never extend beyond the distal end based upon its design and function).
Regarding claim 29, Okada further discloses wherein the navigational probe (26) is centered within the obturator (10) when engaged with the probe receptacle (the probe 26 is centered via 
Regarding claim 30, Okada further discloses wherein the distal tip of the navigational element (26) is centered at the probe receptacle (all elements are coaxial and will be centered upon connection as depicted in Figures 2-4). 
Regarding claim 31, Okada further discloses wherein at least a portion of the navigational probe receptacle has a conical shape (the distal end of the obturator 10 is formed as a closed spherical section of constant radius; the diameter across the closing portion decreases in a constant manner which is consistent with at least a portion of a conical cross-section having outer boundaries tangent to the outer surface of the spherical distal section which is considered to meet the claim limitation as currently set forth).
Regarding claim 32, Okada further discloses wherein the distal end portion is contoured to a narrow closed distal tip (Figures 3 or 4). 
Regarding claim 33, Okada further discloses wherein the distal end portion is blunt (Figures 3 or 4, both are blunt distal tips).
Regarding claim 34, Okada discloses the claimed elements as set forth above for claims 22, 23, and 26.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 22-25, 27, 28, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 10, and 14 of U.S. Patent No. 10,022,520. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims set forth the probe having a tip projection which is configured to seat within the obturator thereby designating the obturator as hollow for receiving the probe tip therein. The difference between claim 22 of the In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Regarding claims 23-25, the subject matter is known from claim 10 of the patent which sets forth a fastening mechanism that engages a portion of the probe when in the channel so as to prevent any movement of the probe relative to the obturator.
Regarding claim 27, the subject matter is known from claim 8 of the patent.
Regarding claim 28, the subject matter is known from claim 8 of the patent (e.g., because the tip seats within the obturator it cannot extend beyond the distal end of the obturator).
Regarding claim 33, the subject matter is known from claim 14 of the patent.
Claim 22-25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 9, and 10 of U.S. Patent No. 10,842,970. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims set forth the probe having a tip projection which is configured to seat within the obturator thereby designating the obturator as hollow for receiving the probe tip therein. The difference between claim 22 of the application and claim 7 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus, the invention of claim 7 of the patent is in effect a “species” of the “generic” invention of claim 22 of the application. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Regarding claims 23-25, the subject matter is known from claims 9-10 of the patent which disclose a securing mechanism to fix the navigation element via a bore which receives a fastening mechanism to frictionally engage the probe when in the introducing configuration which would prevent lateral movement as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN L ZAMORY/Examiner, Art Unit 3783                     
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783